 HOSPITAL SERVICEPLANOF NEW JERSEY585HospitalServicePlan ofNew Jerseyand Medical-Surgical Planof New Jerseyand ElaineSicilianLocal 32,Office and Professional Employees Interna-tional Union,AFL-CIOand Elaine Siciliano. Case22-CA-6613 and 22-CB-3070December 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn May 6, 1976, Administrative Law Judge MelvinJ.Welles issued the attached Decision in this pro-ceeding.Thereafter,Respondents filed exceptionsand supporting briefs, and General Counsel filed abrief in reply to Respondent's exceptions.Pursuant to 'the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational -Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The facts here are undisputed.' Hospital ServicePlan of New Jersey (Respondent Employer) had acollective-bargaining agreement with Local 32, Officeand Professional Employees International Union,AFL-CIO (Respondent Union), which, among otherthings, gave stewards superseniority for layoff pur-poses only.2 The agreement further provided that inthe event an employee's job was deleted, such adisplaced employee should (1) be required to acceptthe first open and available position at the same gradelevel;and, if not placed according to the aboveprovisions, he could then (2) exercise his seniorityrights by displacing a junior employee on the same orlower level. If however he is not placed within thetime alloted (15 days), he would be laid off. Asupplementary agreement was executed betweenRespondents on September 26, 1975, which, inessence, provided that if a steward's position weredeleted and he was not placed under the firstprovision, then the second provision would immedi-ately apply with the exception that the steward wouldbe allowed to displace any employee either junior orsenior to himself.3ISee Administrative Law Judge's Decision, sec. 11, A.2The provisions of the agreement may be found in the AdministrativeLaw Judge's Decision,sec. II,A. The supersenionty clause specificallyprovides that "Stewards during their term of office will enjoy super seniorityfor layoff purposesonly" [Emphasis supplied.]3 See fn.1, supra.227 NLRB No. 88On September _ 15, 1975, Union Steward HanselAnglin's positionas senior accountantgrade level VIwas deleted. On September 25, 1975, Anglin, exercis-ing his superseniority, bumped the more senior ElaineSicilian (Charing Party) out of her senior accountgrade VI position. Siciliano, in turn, bumped anemployee with less seniority who_ was an accountantin grade level V.The Administrative Law Judge, in agreement withtheGeneral Counsel, found that the superseniorityclausehad the effect of insuring that a stewardremain on the same grade level rather than have tobump down into a lower-level position. This, hefound,was contrary to the holding inDairyleaCooperative, Inc.,219 NLRB 656 (1975), enfd. 531F.2d 1162 (CA. 2, 1976), which he, interpreted aspermitting _superseniority to apply only when and tothe extent necessary to keep a steward on the job.4 Hefurther found that Anglin could have bumped down-ward to the, grade V accountant position (as Sicilianodid) without much monetary loss 5 and still be kept onthe job. He concluded that there being no justifica-tion show by Respondents for permitting the stewardto retain his grade level, Respondents had thereforeviolatedSection 8(a)(1)'and (3) and 8(b)(1)(A) and (2)of the Act. Respondents except to the findings andconclusions of the Administrative Law Judge andcontend thatDairyleadoes not -prohibit a stewardfrom exercising- superseniority to retain his grade-level. InMotion Picture Laboratory Technicians Local780, etc. (McGregor-Werner, Inc.),227 NLRB 558(1976), issued simultaneously herewith, we consid-ered and rejected essentially the same argumentsposed here by the General Counsel.InMcGregor- Werner,thecollective-bargainingagreement contained a clause granting superseniorityto stewards in the event of layoff or recall.6 When thesteward's shift was eliminated, he chose to exercisehis superseniority to bump into the same position onthe second shift, displacing a more senior employee.As in the presentcase,the steward could havebumped into the next lower position on another shiftbe elected to retain his job classification.We found,for the reasons fully set forth therein, the use ofsuperseniority for lateral- bumping to be permissibleand not barred by the holding inDairylea.That rationale is fully applicable to the facts nowbefore us. We therefore reject the Administrative LawJudge's reasons, in the instant case, for concludingthat superseniority may be invoked only to- prevent4 See Administrative Law Judge's Decisions,sec 11, B (Discussion).5Thedifference in Siciliano'spay between grade V and grade VI was$1.50 per week.6 The clause also included shift preference but, infact, thataspect wasnever used and was considered obsolete and"amendedout" bypractice. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDan actual layoff, since they are inconsistent with ourview inMcGregor-Werner.If,as the Administrative Law Judge found, super-seniority for stewards does not permit lateral bump-ing, than it means nothing at all. To require a stewardto exercise superseniority only to take the lowest-rated job rather than be laid off would hardly aid inretaining stewards, except perhaps in dire economiccircumstances when no other position could be foundelsewhere.A superseniority clause would thus beessentially unnecessary and meaningless under thatapproach, for a steward would be no more entitled toany priority than -would any employee under aseniorityclauseapplicable to -all. In fact, thatrationale and conclusion would, in effect, negate thevalidity of a superseniority clause, for--purposes oflayoff=and recall,- which weheld inDairyleawould bevalid.We find, for the reasons set forth herein andunder theMcGregor-Wernerrationale, that the use ofsuperseniority to protect a steward's grade level andposition in the event of an involuntary job changepurpose of protecting employ-furthers the- statutoryees' Section 7 rights by insuring that the steward bekept on the job at'all times and not be subject to thecontingency or threat of layoff.In the present case, when Anglin's position wasdeleted, he exercised superseniority to obtain anequal job, even though he could have bumped a-lesssenior employee in a lower' grade. This exercise ofsupersenioritywas a valid exercise of such rightaccorded to stewards and did not contravene theholding ofDairylea.Accordingly, we find, for thereasons set forth above, that Respondents did notviolate the Act, and we shall' dismiss the complaint inits entirety.ORDER-Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBERFANNING, concurring:For reasons set forth in my dissent inDairyleaCooperative, Inc.,219 NLRB 656 (1975), I agree withthe conclusion of my colleagues that RespondentUnion did not violate Section 8(b)(1)(A) and (2) ofthe Act by permitting the steward to exercise hissuperseniority rights.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This washeard at Newark, New Jersey; on March 22, 1976, based oncharges filed September 30, 1975,against eachRespondent,and a consolidatedcomplaintissued January 14, 1976,alleging violationsof Section8(a)(l) and(3) by RespondentCompany, and of Section 8(b)(1)(A) and (2) by RespondentUnion. The General Counsel,-the Employer, and the Unionthereafter filed briefs.Upon the entirerecord inthe case,' I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDHospital Service Plan of New Jersey and MedicalSurgical Plan of New Jersey, herein collectively called theEmployer, are New Jersey corporations, with their princi-pal offices at Newark, New Jersey,-where theyare engagedin the performanceof insurancecontracts regarding medi-cal and relatedservices.During the 12-month periodpreceding the issuance of the complaint herein, theyprovided and performed contractual medical insuranceservices valued in excessof $50,000 in Statesother than theState of New Jersey where they are located. I find, as-theyconcede, that they constitute an employer within themeaning of Section 2(2) of the ' Act and are engaged incommercewithin themeaning ofSection 2(6) and (7) of theAct. Local 32, Office and Professional Employees Interna-tional Union, AFIr-CIO, herein called the Union, is a labororganizationwithin themeaningof Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.The FactsThere is no factual disputein this case, and the followingfindings are based on documentary evidence, stipulationsentered into at the hearing, and factual averments of thecomplaint admitted by the Respondents. The most recentof a series of collective-bargainingagreements between theEmployer, and the Union was executed September 1, 1975,to run until May 4, 1979. Article V of this contract, entitled"Seniority,"containsthe following relevant provisions:Section 1 - Definition and Calculation - Seniorityshall be defined as the length of continuous service withthe Employers and shall be cumulative on an office-wide basis.Stewardsduring their term of office willenjoy super seniority for layoff purposes only.Section 6-When reduction in the office staff iscompelled foreconomic reasons,technological changesor job deletions, ... such displaced employee shall beplaced as follows:1The General Counsel's motion to correct the transcript so that the word"opposition" read "open position" at various places is hereby granted. HOSPITAL SERVICE PLAN OF NEW JERSEY(a) The employee shall first be required to acceptthe first open and available position at the samegrade level for which the employee meets theminimum qualifications which occurs during thefive (5) work day period immediately followingnotice of displacement to the employee and theUnion. If more than one such position is open atthe same time, the employee shall have the choiceof positions... .(b) In the event the displaced employee is notplaced in accordance with sub-section (a) above,within the subsequent ten (10) work day period[immediately following the five (5) work dayperiod in sub-section (a) above), he may exercisehis seniority rights by displacing ajunior employ-ee on the same or lower level providing he cansatisfactorily perform the work with minimumprocedural orientation... .(c)Upon expiration of the aforementioned fifteen(15)work day period, employees who have notbeen placed in accordance with the provisions ofeither of the above sub-sections (a) or (b) shall belaid off.On September 26, 1975, the Employer and the Unionexecuted a supplementary agreement, providing:It is agreed that the concept of super seniority will beapplied as follows:If a Steward's position is deleted, Article V,Section 6(a) shall apply. In the event the displacedSteward is not placed in accordance with subsec-tion (a), subsection (b) shall immediately applywith the exception that the Steward shall beallowed to displace any employee either junior orsenior to himself.On September 15, 1975, the position occupied by UnionSteward Hansel Anglin was "deleted." There was no openposition available to Anglin under the terms of article V,section 6(a). About September 25, 1975, Aglin, who was asenior accountant at grade level VI, displaced ChargingParty Elaine Siciliano, also a grade VI senior accountant.At the same, Sicilian had more seniority than Anglin,having been employed August 5, 1968, while Anglin beganwork February 3, 1969. Siciliano in turn bumped anemployee with less seniority, who was an accountant ingrade level V. It was stipulated that her pay remained thesame until December 29, 1975, when it became $1.50 lessweekly than it would have been had she remained in gradelevel VI because of a disparity in the increment she receivedat that time from what it would have been.B.DiscussionAlthough Anglin was permitted to displace Siciliano, whowas senior to him, on September 25, and the supplementalagreement was not executed until September 26, it is clear587that the action taken with respect to him and Siciliano andthe supplemental agreement itself present the same legalquestion, with both being alleged by the General Counsel asviolative of the Act. Absent the supplemental agreement,the treatment accorded Anglin would have been virtuallythe same. That is, once there was no open position underarticleV, section 6(a) for Anglin to fill after his job wasdeleted, he had the right to displace a junior employee, orhe could, as couldanyemployee, decline to exercise thatright and go on layoff status, after a 10-day wait, pursuantto section 6(c). At that point, the superseniority provision ofthe contract was applicable to Anglin because he was asteward, and he could then bump an employee senior tohim. It is clear that the Employer and the Umon agreed thatitwas absurd to require a steward to go through the charadeof waiting 10 days, and they therefore permitted thebumping to take place before the expiration of that period.The supplemental agreement was executed to clarify theposition taken by the parties. At most, according to them, itpermits the steward to exercise his right to superseniority onlayoff immediately instead of waiting the 10 days. With theexception of the 10-day wait, argue both Respondents, theunion steward is given no more than what any otheremployee is entitled to, as all employees whose jobs aredeletedmay, once the provisions of article V, section 6(a)have been met (no open position existing for 5 days afterthe job deletion), refuse to bump a junior employee andbecome a laid-off employee. At that stage, of course, onlythe steward could, by virtue of the superseniority provisionof the contract, remain on the job.The General Counsel contends that the action taken, aswell as the supplemental agreement codifying such action,is unlawful, arguing that superseniority for union stewardsis presumptively lawful only for the purpose of retaining thesteward on the job when he otherwise might be laid off. Assteward Anglin, or any other steward, was permitted tobump a junior employee in the event his job was deleted,and therefore was "laid off' only by his own choice, therewas no need, in terms of keeping the steward's presence onthe job, to permit -him to resort to the supersemontyprovision of the contract. The General Counsel agrees withthe Respondents that the stewards are thus given, in onesense at least, lesser rights than that enjoyed by otheremployees, in that they are not permitted to create theirown layoff status, although other employees are so permit-ted, under article V, section 6(b). Stated otherwise, theGeneral Counsel, as I understand his argument, wouldpermit the steward to follow the provisions of 6(b) and (c)only if the steward's refraining from bumping a junioremployee was the basis for his exercising supersenioritynghts. I am sure that the General Counsel would notcontend that a steward's following section 6(b) and taking alayoff was unlawful.At first blush, Respondents seem to have all the better ofthe argument,2 for the system operates so as to permit allemployees, including stewards, to refrain from "bumping"at their option and to go on layoff status. With "supersen-ionty" a presumptively lawful way of preventing a stewardfrom being laid off, it would appear that a steward could2 Indeed, at the hearing I expressed serious doubts to counsel for theGeneral Counsel as to the tenability of their theory I did not at the timereally understand it 588DECISIONSOF NATIONALLABOR RELATIONS BOARDobviously, with no "open position" available in 5 days, optnot to bump and, 10 days thereafter, go on layoff status.The construction that the parties to the contract gave toarticleV, sections 6(b) and (c), a construction. thenembodied in the supplemental agreement, did no more thanpermit section 6(c), the layoff provision, to come into playwithout the 10-day wait insofar as stewards are concerned.The practicalitiesmanifestlymade such a constructionsensible, for no steward would take a lesser job voluntarilywhen he could by waiting the 10 days retain his fullclassification, as did Anglin here. In the case of a steward,that is, the 10-day waiting period served no useful purpose.Viewed in that light, it would appear that Siciliano's onlylegitimate complaint was the acceleration of her beingbumped by Anglin, rather than the fact of bumping, for anytime superseniority operates to the advantage of a steward,itoperates to the disadvantage of a nonsteward employeewho loses something he otherwise would not .3The above reasoning not only seems to satisfy the Board'sdecisions concerning superseniority for stewards, it seemsalso to be the only way not to penalize them for beingstewards, for following the General Counsel's view, asnoted above, would seem to require that stewards bumpdown, a requirement not applicable to any other employee.But the applicability of the supersenionty provision toAnglin, for all its apparent fairness and its seeming tocomport with the Board's law on the subject, turns out tobe, on further analysis, unlawful, at least in my opinion. AGeneral Counsel position that originally appeared untena-ble to me now appears to be the only proper one, and Ithink the key to the analysis lies in the use of the word"layoff" in two differentsenses.In this case, it is evident that Charging Party Siciliano didnot lose very much; she went down in grade, but not inimmediate pay, and only after December29 wasthere anyloss,when a lesser increment applicable to her new gradeentailed a $1.50 weekly diminution from what she wouldotherwise have earned from that point. Had Anglin, ratherthan Siciliano, bumped the employee who was in factbumped by Siciliano, which he had the option to do, Anglintoo would not have lost very much-he would have gonedown in grade, as did Siciliano, but not in salary, and hewould have received a smaller increment at some futuredate. Thus, all Anglin had to do to keep on the job, andwith a very minimal "loss," was to exercise, rather thanrefrain from exercising, the bumping right given to allemployees in article V, section 6(b) of the contract. Surelythis provision amply protected Anglin from the standpointof remaining on the job, if he so chose, so as to continue tocarry out his functions as union steward.In short, the "layoff" provision of article V, section 6(c) isnot in anyreal sensea layoff provision at all, for it operatesso as to permit an employee to lay himself off, rather thanrequiring him to take a position that might (or might not -as would have been the case had there been an employeejunior to Anglin in grade level VI) be lower on theEmployer's pay scale, when the employee's job is deleted. Itis also not really true that under the General Counsel's viewstewards are in a worse position than other employees, inrelation to article V, section 6(b). For any steward whosejob was deleted could refrain from bumping and be off thejob for whatever good and sufficient reason he, or any otheremployee,might have for such an election. What thesteward could not do, under the General Counsel's view,was elect not to bump and at the same time invoke thesuperseniority provision applicable to layoffs.The General Counsel quite correctly characterizes thesystem utilized by these Respondents as a way of insuringthat a steward remained on the job at the same grade level.But absent any showing that maintaining the same gradelevel is essential, necessary, or even desirable, to thesteward's ability to continue to function adequately, I donot believe the presumption of legality accorded superse-nionty for stewards for layoff or recall purposes applies here.Iam, of course, analyzing this case in the context of theBoards recent decision inDiarylea Cooperative Inc.,219NLRB 656 (1975) (Member Fanning dissenting) enfd., 531F.2d 1162 (C.A. 2, 1976). There, the Board enunciated thegoverning considerations as follows:... [I ]n view of the inherent tendency of superseniority clauses to discriminate against employees forunion-related reasons . . . we do find that supersenionty clauses whichare not on their face limited tolayoff and recallare presumptively unlawful, and thatthe burden of rebutting that presumption (i.e., establish-ing justification) rests on the shoulders of the partyasserting their legality. [Emphasis supplied.]The way a legitimate (underDairylea)supersenioritysystem operates is to keep stewards on the job as long asthere are jobs available, without regard to their seniority.Thus, if a steward is 51st in seniority out of 100 employees,and 50 employees are to be laid off, the 50th employee insenioritymay properly be laid off so as to retain thesteward.Assuming the same hypothesis, it would bedifficult to conceive of a justification for permitting thesteward to displace an employee who was 1st, or 10th, or49th on the seniority list. The simplest way of summing upthe above might be to state the principle of how superse-niority can legitimately be applied as follows: Superseniontyshall apply to the layoff (or recall) of stewards only when,and to the extent, necessary to keep them (or put them) onthe job.Any other use of superseniority for union stewards wouldrequire justification-an affirmative burden of the partiesseeking to use it, under the teaching ofDairylea.In theinstantcase,for example, had there been no junioremployee for Anglin to bump under the provision of section6(b), then he truly would have been forced to be - notelected to be - in layoff status, so that supersemontywould properly have been utilized, as it would then haveserved the function of keeping a union steward at work.For the foregoingreasons, I conclude that RespondentEmployer violated Section 8(a)(l) and (3) and RespondentUnion violated Section 8(bXl)(A) and (2) by applyingsuperseniority so as to displace Elaine Siciliano from hergradeVI position, and by executing the supplemental3 Some employee presumably loses his job (is laid off, that is) every time asteward is kept on thejob by virtue of supersemonty HOSPITAL SERVICE PLAN OF NEWJERSEY ,589agreement permitting union stewards to displace senioremployees without regard to whether such displacementwas necessary to avoid layoff status.4Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent Employer and Respondent Union, byexecuting a clause in their collective-bargaining agreementproviding that union stewards are permitted to displacesenior employees even when not necessary to retain thestewards on the job, and by discriminating against Elaine.Siciliano by permitting Union Steward Anglin to displaceher from her position even though she had seniority overAnglin, have engaged in, and are engaging in, unfair laborpractices affecting commerce within the meaning of Section8(a)(1) and (2) and 8(b)(1)(A) and (2) and Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies oft-he Act.Having found that Respondent Employer discriminatedagainstElaine Sicilian by applying the superseniorityprovision of its contract with Respondent Union to displaceher from her grade VI position, and that Respondent Unionunlawfully caused such discrimination, I shall recommendthat the Employer and the Union, jointly and severally,make Sicilian whole for any loss of pay she may havesuffered as a result of the discrimination against her, withbackpay computed as provided inIsis Plumbing & HeatingCo.,138 NLRB 716 (1950),and F. W. Woolworth Co., 90NLRB 289 (1962). I shall also recommend that RespondentEmployer reinstate Sicilian to her former grade VIposition and that Respondent Union notify in writing bothRespondent Employer and Sicilian that it has no objectionto such reinstatement of Siciliano. Finally, I shall recom-mend that Respondent Employer and Respondent Unioncease and desist from maintaining and enforcing theirsupplementalagreementto the extent that it permits aunion steward to displace an employee with more seniorityother than where necessary to retain the steward on the job.[Recommended Order omitted from publication.]-4 I have no doubt at-all the violations found herein are completelyThis does not, of course,preclude the finding of a violation.N.L.R.B. v."technical"in nature,for the parties acted in good faith,with no specificGreat Dane Trailers,388 U.S.26,34(1967).intent to violate the Act, or to encourage or discourage union membership.